Case 8:20-cv-00851-VMC-CPT Document 49 Filed 10/06/20 Page 1 of 6 PageID 1615




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


   CALTON & ASSOCIATES, INC.,
   DWAYNE K. CALTON, individually
   and as Trustee of the DWAYNE K.
   CALTON TRUST, UTA 3/30/1989,
   RANDALL L. CICCATI,
   RAMESHWAR SINGH, DEREK J.
   CALTON, LORETTA D. CALTON,
   GEORGE G. HARRINGTON, JR., and
   JILL M. CICCATI,

         Plaintiffs,

   v.                                    Case No. 8:20-cv-851-T-33CPT

   JOHN SIMMERS, individually and as
   Trustee of the SIMMERS FAMILY
   TRUST DATED 9/18/92,

         Defendant.

   ______________________________/

                                   ORDER

         This matter is before the Court on consideration of

   Plaintiffs’ Motion to Compel Arbitration before the American

   Arbitration Association and Stay the FINRA Arbitration (Doc.

   # 35), filed on September 9, 2020. Defendant responded on

   September 22, 2020 (Doc. # 42). For the reasons detailed

   below, the Motion is granted in part.




                                     1
Case 8:20-cv-00851-VMC-CPT Document 49 Filed 10/06/20 Page 2 of 6 PageID 1616




   I.     Background

          The Court and the parties are familiar with the facts

   underlying this action, and thus the Court need not outline

   them again.

          In    December   2019,     Simmers       filed    a   thirteen-count

   complaint (the SOC) before FINRA against Dwayne Calton, both

   individually and as Trustee of his trust, Randall Ciccati,

   Jill   Ciccati,      Singh,    Derek    Calton,       Loretta   Calton,   and

   Harrington. (Doc. # 1-1). Simmers brought claims related to

   the 2011 agreements, the 2012 MOU, the 2013 Binding Agreement,

   and the 2014 Stock Option Agreement. See (Id.).

          On April 14, 2020, Plaintiffs CAA, Dwayne K. Calton,

   both individually and as Trustee of the Dwayne K. Calton

   Trust,      Singh,   Derek    Calton,       Loretta   Calton,   Harrington,

   Randall Ciccati, and Jill Ciccati filed this lawsuit seeking

   a declaratory judgment and injunctive relief against Simmers,

   individually and as Trustee of the Simmers Family Trust. (Doc.

   # 1). Specifically, Plaintiffs seek a declaratory judgment

   that Simmers’ claims are not arbitrable before FINRA. (Doc.

   # 1 at ¶ 138, pp. 26-27). Plaintiffs also seek an injunction

   imposing a stay of the FINRA arbitration and preventing

   Simmers from pursuing any claims against Plaintiffs in the

   FINRA arbitration. (Id. at 27).


                                           2
Case 8:20-cv-00851-VMC-CPT Document 49 Filed 10/06/20 Page 3 of 6 PageID 1617




         On May 22, 2020, Simmers filed a motion to compel

   arbitration and to dismiss or, in the alternative, stay case

   (Doc. # 19), seeking an order from this Court compelling

   arbitration of his claims before the FINRA dispute resolution

   forum and dismissing this case.

         The Court denied that motion on August 17, 2020, because

   the AAA was the appropriate entity “to determine if FINRA

   rules and regulations supersede the parties’ agreements” to

   arbitrate before the AAA. (Doc. # 33 at 16). The Court

   advised: “If Plaintiffs wish to file a motion to compel

   arbitration of this matter before the AAA, they should do so

   promptly.” (Id. at 19).

         Now, Plaintiffs seek to compel arbitration before the

   AAA and stay the FINRA action pending a determination by the

   AAA regarding whether the FINRA rules supersede. (Doc. # 35).

   The Motion is ripe for review.

   II.   Discussion

         The Court agrees with Plaintiffs that this case belongs

   before the AAA. The language in the arbitration clauses

   incorporating the commercial arbitration rules of the AAA

   clearly and unmistakably evidences the parties’ intent that

   the AAA arbitrator rule on gateway issues of arbitrability.




                                     3
Case 8:20-cv-00851-VMC-CPT Document 49 Filed 10/06/20 Page 4 of 6 PageID 1618




   And whether the arbitration should proceed with the AAA or

   with FINRA is a question of arbitrability.

         Thus, the question of whether the FINRA rules supersede

   the agreements to arbitrate before the AAA (and thus the

   arbitration should occur before FINRA) must be answered by

   the AAA. See (Doc. # 33 at 16)(“Viewing the clauses’ broad

   language, inclusion of the AAA Commercial Rules, and the fact

   that the only entity mentioned in the arbitration clauses is

   the AAA, it is implicit in the parties’ agreement that the

   AAA should be the entity to determine if FINRA rules and

   regulations       supersede        the      parties’       agreements.”).

   Accordingly, as the Court explained in its prior Order, “the

   Court cannot grant much of the relief sought in Plaintiffs’

   complaint.” (Id. at 20 n.3). Rather, that relief may only be

   granted by an arbitrator with the AAA.

         In   his   response     to    the   instant      Motion   to     Compel

   Arbitration, Simmers essentially argues that the Court’s

   August 17 Order was wrongly decided. (Doc. # 42). He asks the

   Court to direct a FINRA panel — rather than a AAA panel — to

   determine whether FINRA rules and regulations supersede any

   agreement to arbitrate before the AAA. (Id. at 2). According

   to   Simmers,    “the    incorporation      of   the    FINRA   rules    and

   regulations      along   with      the    provision     that    they    will


                                        4
Case 8:20-cv-00851-VMC-CPT Document 49 Filed 10/06/20 Page 5 of 6 PageID 1619




   ‘supersede’ the selection of the AAA if they govern the

   dispute reflects the parties’ intent to delegate questions

   regarding     arbitrability    to    FINRA.”    (Id.   at   5).   He   also

   emphasizes FINRA’s “compelling interest in having its member

   firms as well as those firms’ customers and associated persons

   arbitrate their claims in its own forum.” (Id. at 4).

          Simmers’ argument is unpersuasive. The Court stands by

   its previous ruling that “the language in the arbitration

   clauses incorporating the commercial arbitration rules of the

   AAA clearly and unmistakably evidences the parties’ intent

   that    the     [AAA]   arbitrator    rule     on   gateway   issues     of

   arbitrability.” (Doc. # 33 at 14). Thus, the Court compels

   arbitration of this case before the AAA and will stay this

   case pending that arbitration. FINRA’s interest in having

   cases subject to its rules be arbitrated before it is not

   impinged because the AAA arbitrator will compel arbitration

   before FINRA if FINRA rules do apply.

          Plaintiffs also ask the Court to order a stay of the

   FINRA arbitration because Simmers initiated that proceeding

   even though the AAA has not yet determined whether FINRA is

   the    proper    arbitral   forum.    However,      Plaintiffs    cite   no

   authority for the proposition that this Court may stay an

   arbitration pending before FINRA. Given that the case will


                                        5
Case 8:20-cv-00851-VMC-CPT Document 49 Filed 10/06/20 Page 6 of 6 PageID 1620




   now proceed to arbitration before the AAA, the Court declines

   to order a stay of the FINRA arbitration. If they wish,

   Plaintiffs may seek this relief from the AAA arbitrator.

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

   (1)   Plaintiffs’ Motion to Compel Arbitration before the

         American Arbitration Association and Stay the FINRA

         Arbitration (Doc. # 35) is GRANTED in part.

   (2)   The Court compels the parties to arbitrate this case

         before the AAA. But the Court declines to stay the

         pending FINRA arbitration.

   (3)   The Clerk shall stay and administratively close the

         case.

   (4)   The parties are directed to file a joint status report

         in 90 days and every 90 days thereafter.

         DONE and ORDERED in Chambers in Tampa, Florida, this 6th

   day of October, 2020.




                                     6
